Case: 19-11234     Document: 00515602593         Page: 1     Date Filed: 10/15/2020




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                   October 15, 2020
                                  No. 19-11234
                                Summary Calendar                     Lyle W. Cayce
                                                                          Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Royce Wade Lander,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 2:18-CR-75-1


   Before Clement, Higginson, and Engelhardt, Circuit Judges.
   Per Curiam:*
          A jury convicted Royce Wade Lander of transportation of a minor
   with intent to engage in criminal sexual activity in violation of 18 U.S.C.
   § 2423(a). At trial, the Government alleged Lander drove 15-year-old G.C.
   from Texas to New Mexico and sexually assaulted her during the drive. He


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-11234       Document: 00515602593             Page: 2      Date Filed: 10/15/2020




                                        No. 19-11234


   now appeals, arguing (1) the trial court erred by admitting privileged
   evidence; (2) the Government committed prosecutorial misconduct; and
   (3) he received ineffective assistance from his trial counsel.
          Lander first argues the district court erred in ruling that three photos
   sent to him by his wife via text message were not privileged marital
   communications.        This court reviews evidentiary rulings for abuse of
   discretion, subject to harmless error analysis. See United States v. Miller, 588
F.3d 897, 903 (5th Cir. 2009). The marital communications privilege
   protects private communications between spouses. United States v. Koehler,
   790 F.2d 1256, 1258 (5th Cir. 1986). The parties agree the photos were
   exchanged privately between Lander and his wife, but they disagree as to
   whether the photos constitute communications. This court need not resolve
   the dispute because any error in admitting the photos was harmless. Lander
   argues the photos, which depicted his wife’s feet, lent credibility to G.C.’s
   testimony, from which it could be inferred Lander had a foot fetish.
   However, Lander’s fetish had been established by other evidence, including
   testimony that Lander told police he had a foot fetish and a photograph of
   Lander with his arm around a woman’s foot. 1 The photos that Lander’s wife
   sent to him were therefore cumulative, and any error in admitting them was
   harmless. See United States v. El-Mezain, 664 F.3d 467, 526 (5th Cir. 2011).
          Lander next argues the Government committed prosecutorial
   misconduct in its closing argument by referencing the kidnapping of
   Elizabeth Smart. Because Lander “failed to make a contemporaneous
   objection to the prosecutor’s closing remarks in the trial court,” plain error
   review applies. United States v. Mares, 402 F.3d 511, 515 (5th Cir. 2005). To



          1
             This photograph was not sent to Lander by his wife, and Lander does not assert
   that it was improperly admitted.




                                              2
Case: 19-11234      Document: 00515602593           Page: 3   Date Filed: 10/15/2020




                                     No. 19-11234


   succeed on plain error review, Lander must show a clear or obvious error that
   affected his substantial rights. See United States v. Aguilar, 645 F.3d 319, 323
   (5th Cir. 2011). Even if he meets his burden, this court will generally not
   exercise its discretion to correct the error unless it “seriously affected the
   fairness, integrity, or public reputation of the judicial proceeding.” Id.
          Our law is clear that prosecutors may not refer or allude to evidence
   not introduced at trial, United States v. Murrah, 888 F.2d 24, 26 (5th Cir.
   1989), and may not appeal to passion and prejudice in a way meant to inflame
   the jury, United States v. Raney, 633 F.3d 385, 395 (5th Cir. 2011). Although
   the references to the Smart case could be viewed as violating these
   prohibitions, we need not reach whether they clearly or obviously did so,
   because Lander has not shown his substantial rights were affected. See United
   States v. Olano, 507 U.S. 725, 734-35 (1993). To do so, he must show the
   error affected the outcome of the district court proceedings, id. at 734, and
   the “determinative question is whether the prosecutor’s remarks cast serious
   doubt on the correctness of the jury’s verdict,” United States v. Smith, 814
F.3d 268, 276 (5th Cir. 2016). To make this determination, this court
   considers “(1) the magnitude of the prejudicial effect of the prosecutor’s
   remarks, (2) the efficacy of any cautionary instruction by the judge, and (3)
   the strength of the evidence supporting the conviction.” Id. (internal
   quotation marks and citation omitted).
          The prosecutor’s comments were not “so pronounced and persistent
   as to permeate the entire atmosphere of the trial,” and it is unlikely they had
   a significant prejudicial effect. See United States v. Ramirez-Velasquez, 322
F.3d 868, 875-76 (5th Cir. 2003) (internal quotation marks and citation
   omitted). Further, the district court instructed the jury before and after
   closing arguments that the attorneys’ statements were not evidence, which
   reduced any prejudicial effect. See id. at 875. Finally, there was strong
   evidence of Lander’s guilt. The findings of G.C.’s sexual assault examination



                                          3
Case: 19-11234      Document: 00515602593            Page: 4    Date Filed: 10/15/2020




                                      No. 19-11234


   were consistent with her assertion that Lander had digitally penetrated her.
   Lander expressed concern when investigators told him G.C. was only 15
   years old, he admitted to discussing his foot fetish with G.C., and he did not
   tell his wife he had given G.C. a ride from Texas to New Mexico, even though
   he had been texting with her while he was with G.C. The ample evidence of
   Lander’s guilt, combined with the district court’s curative instructions,
   outweighs any prejudice stemming from the prosecutor’s comments. See id.
   at 876. Thus, Lander cannot show his substantial rights were affected. See
id.
          Finally, Lander argues for the first time on appeal that his trial counsel
   was ineffective. Generally, an ineffective assistance of counsel claim cannot
   be resolved on direct appeal if it was not first raised in the district court since
   “no opportunity existed to develop the record on the merits of the
   allegations.” United States v. Cantwell, 470 F.3d 1087, 1091 (5th Cir. 2006)
   (internal quotation marks and citation omitted). This is not one of those
   “rare cases” where the record allows this court to fairly evaluate the merits
   of the claim. See United States v. Navejar, 963 F.2d 732, 735 (5th Cir. 1992)
   (internal quotation marks and citation omitted). Accordingly, we decline to
   consider Lander’s ineffective assistance of counsel claim without prejudice
   to his right to seek collateral review.
          The district court’s judgment is AFFIRMED.




                                             4